Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 1 of 26




                 EXHIBIT "1"
       Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 2 of 26




ZENSTEIN KOVALSKY BUCKALEW, LLC               MAJOR CASE Filed and Attested by the
By: JOSEPH A. ZENSTEIN, ESQUIRE               NON-JURY   Office of Judicial Records
Identification No.: 62349                                           22 JAN 2020 09:54 am
                                                                        A. SILIGRINI
Two Logan Square
100 N. 18th Street, Suite 300
Philadelphia, PA 19103
jzenstein@zensteinlaw.com
(215) 230-0800                                Attorney for Plaintiffs


ANGLERS PRO SHOP, INC.                       COURT OF COMMON PLEAS
3361 Bethlehem Pike                          PHILADELPHIA COUNTY
Souderton, PA 18964
AND                                          DOCKET NUMBER:
JOANNE NOTARANGELO
3361 Bethlehem Pike
Souderton, PA 18964

       v.


TRAVELERS CASUALTY INSURANCE
COMPANY OF AMERICA
One Tower Square
Hartford, CT 06183



                    PRAECIPE TO ISSUE WRIT OF SUMMONS

TO THE PROTHONOTARY:

       Kindly issue a Writ of Summons against Defendant in the above-captioned
matter.

                                       ZENSTEIN KOVALSKY BUCKALEW, LLC




                                       BY:
                                              JOSEPH A. ZENSTEIN, ESQUIRE
                                              Attorney for Plaintiffs
Date: January 22, 2020



                                                                              Case ID: 200102560
       Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 3 of 26



                                                                                SUMMONS
                                                                                 CITACION

                   Commonwealth of Pennsylvania
                    CITY AND COUNTY OF PHILADELPHIA


  ANGLERS PRO SHOP, INC.                      COURT OF COMMON PLEAS
  3361 Bethlehem Pike                         PHILADELPHIA COUNTY
  Souderton, PA 18964
  AND                                         DOCKET NUMBER:
  JOANNE NOTARANGELO
  3361 Bethlehem Pike                         No. ________________________
  Souderton, PA 18964

              v.

  TRAVELERS CASUALTY INSURANCE
  COMPANY OF AMERICA
  One Tower Square
  Hartford, CT 06183

      TO:           TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA

You are notified that the Plaintiffs: Anglers Pro Shop, Inc. and Joanne Notarangelo

      Usted esta avisado que el demandante


      Has (have) commenced an action against you.
      Ha (han) iniciado una accion en contra suya.


                                                             ERIC FEDER
                                                             Prothonotary




                                               By: __________________________________

                                                                              200102560
                                                                            22 JAN 2020 09:54 am
                                                                                   A. SILIGRINI
                                               Date: ________________________________



                                                                                   Case ID: 200102560
Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 4 of 26




                   COURT OF COMMON PLEAS
                    PHILADELPHIA COUNTY

                    Docket No.: _____________




                  ANGLERS PRO SHOP, INC.
                     3361 Bethlehem Pike
                     Souderton, PA 18964
                            AND
                   JOANNE NOTARANGELO
                     3361 Bethlehem Pike
                     Souderton, PA 18964

                               v.

  TRAVELERS CASUALTY INSURANCE COMPANY OF AMERICA
                  One Tower Square
                  Hartford, CT 06183



                        SUMMONS




                 BY: Joseph A. Zenstein, Esquire
              ZENSTEIN KOVALSKY BUCKALEW, LLC
                       Two Logan Square
                  100 N. 18th Street, Suite 300
                     Philadelphia, PA 19103
                         215-230-0800




                                                              Case ID: 200102560
Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 5 of 26




                 EXHIBIT "2"
       Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 6 of 26




ZENSTEIN KOVALSKY BUCKALEW, LLC                                    Filed and Attested by the
By: JOSEPH A. ZENSTEIN, ESQUIRE                                   Office of Judicial Records
Identification No.: 62349                               MAJOR    CASE04 FEB 2020 11:56 am
1240 Old York Road, Suite 101                                             G. IMPERATO
Warminster, PA 18974
jzenstein@zenteinlaw.com
215-230-0800                                            Attorney for Plaintiffs

ANGLERS PRO SHOP, INC                           COURT OF COMMON PLEAS
        And                                     PHILADELPHIA COUNTY
JOANNE NOTARANGELO
                                                JANUARY TERM, 2020
            v.
                                                NO. 2560
TRAVELERS CASUALTY INSURANCE
COMPANY OF AMERICA


                          AFFIDAVIT OF SERVICE BY MAIL
                               PROOF OF SERVICE

      I, Joseph A. Zenstein, Esquire, being duly sworn according to law, depose and state

that I mailed by Certified Mail, Return Receipt Requested, a true and correct copy of the

Civil Action Writ of Summons filed in the above-captioned matter to Defendant, Travelers

Casualty Insurance Company of America, One Tower Square, Hartford, CT 06183.

      A true and correct copy of Plaintiffs’ counsel's letter to Defendant enclosing the Writ

along with the Return Receipt signed by Defendant's agent, evidencing delivery on January

27, 2020, is attached hereto as Exhibit "A".

                                          ZENSTEIN KOVALSKY BUCKALEW, LLC




                                          BY:
                                                 JOSEPH A. ZENSTEIN, ESQUIRE
                                                 Attorney for Plaintiffs

Date: February 4, 2020



                                                                                    Case ID: 200102560
Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 7 of 26




                                                              Case ID: 200102560
Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 8 of 26




                     Exhibit “A”




                                                              Case ID: 200102560
Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 9 of 26




                                                              Case ID: 200102560
Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 10 of 26




                 EXHIBIT "3"
        Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 11 of 26



ZENSTEIN KOVALSKY BUCKALEW, LLC
                                                                                                Filed and Attested by the
By: JOSEPH A. ZENSTEIN, ESQUIRE                                      MAJOR CASE Office of Judicial Records
Identification No.: 62349                                                                           12 MAR 2020 11:40 am
Two Logan Square                                                                                          M. RUSSO
100 N. 18th Street, Suite 300
Philadelphia, PA 19103
jzenstein@zensteinlaw.com
(215) 230-0800                                                       Attorney for Plaintiffs

ANGLERS PRO SHOP, INC.
3361 Bethlehem Pike                                              COURT OF COMMON PLEAS
Souderton, PA 18964                                              PHILADELPHIA COUNTY
         and
JOANNE NOTARANGELO                                               DOCKET NUMBER: 200102560
3361 Bethlehem Pike
Souderton, PA 18964

          V.


TRAVELERS CASUALTY INSURANCE
COMPANY OF AMERICA
One Tower Square
Hartford, CT 06183



                                               NOTICE TO DEFEND
                          NOTICE                                                             AVISO
    You have been sued in court. If you wish to defend against       Le han dcmandodo a usted en lo corte. Si usted quiere
the claims set forth in the following pages, you must take       defenderse de estas demandas expuestas en las paginas
action within twenty (20) days after this complaint and notice   siguientcs, usted tiene vcinte (20) dins de plazo ol partir de la
are served, by entering a written appearance personally or by    fecha de la demondo y la notificacion. Hace falta ascentor una
attorney and filing in writing with the court your defenses or   comparencin escritn o en persona o con un abogado y entregor
objections to the claims set forth against you.                  a la corte en forma escrita sus defensas o sus objeciones a las
    You are warned that if you fail to do so the case may        demandas en contra de su persona. Seo avisado que si usted no
proceed without you and a judgment may be entered against        se defiende, la corte lomara medidas y puede continuor la
you by the court without further notice for any money claimed    demnnda en contra suya sin previo aviso o notificacion.
in the complaint of for any other claim or relief requested by   Adcmas, la corte pucde decider a favor del demandante y
the Plaintiffs. You may lose money or property or other rights   requiere que usted cumpln con todas las provisiones de esta
important to you.                                                demanda. Usted puede perder dinero o sus propicdodes u otros
    You should take this paper to your lawyer at once. If you    dercchos imponontes para ustcd.
do not have 11 lawyer or cannot afford one, go to or telephone       Lleve esta demonda a un abogodo immcdiatamente. Si no
the office set forth below lo find out where you can get legal   tienc abogado o si no tiene cl dinero sulicicnte de pagar to]
help.                                                            servicio. Vayn en persona o llame por telefono a la oficina
         Philadelphia Bar Association Lawyer Refel'Tlll          cuya direccion se cncuentra escrita abajo para averiguor dondc
                    and Information Service                      sc puede conseguir asistencia legal.
 One Reading Center Philadelphia, Pennsylvanin 19107 (215)                  Asociacion De Licenciados De Filadclfia
                           238-6333                                       Scrvicio De Referenda E lnfonnacion Legal
                      TTY (215) 451-6197                            One Reading Ct..'Jller Filadclfia, Pennsylvania (215) 238-
                                                                                   6333ITTY (215) 451-6197




                                                                                                                       Case ID: 200102560
      Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 12 of 26




ZENSTEIN KOVALSKY BUCKALEW, LLC
By:  JOSEPH A. ZENSTEIN, ESQUIRE                MAJOR CASE
Identification No.: 62349
Two Logan Square
100 N. 18th Street, Suite 300
Philadelphia, PA 19103
izenstein@zensteinlaw.com
(215) 230-0800                                  Attorney for Plaintiffs

 ANGLERS PRO SHOP, INC.
 3361 Bethlehem Pike                          COURT OF COMMON PLEAS
 Souderton, PA 18964                          PHILADELPHIA COUNTY
          and
 JOANNE NOTARANGELO                           DOCKET NUMBER: 200102560
 3361 Bethlehem Pike
 Souderton, PA 18964

        V.


 TRAVELERS CASUALTY INSURANCE
 COMPANY OF AMERICA
 One Tower Square
 Hartford, CT 06183



                              CIVIL ACTION COMPLAINT
                                    (1 C. Contracts)

      1.     Plaintiffs, ANGLERS PRO SHOP, INC. is a business entity with its place of

business at the address as set forth above.

       2.    JOANNE NOTARANGELO is and adult individual residing at the address

as set forth above.

      3.     Defendant, TRAVELERS CASUALTY INSURANCE COMPANY OF

AMERICA, is a corporation duly organized and existing which is licensed to issue policies

of insurance in the Commonwealth of Pennsylvania and maintains its principal place of

business at the address set forth above. Defendant regularly conducts business in the




                                                                                 Case ID: 200102560
      Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 13 of 26



City and County of Philadelphia.

       4.     Defendant in its regular course of business issued to Plaintiffs a policy of

insurance, policy number 680-75234878-17-42 covering Plaintiffs' premises located at

3361 Bethlehem Pike, Souderton, PA 18964. Plaintiffs is not in possession of the entire

policy and it is alleged that said policy is in the possession of Defendant.

       5.     At all times material hereto, Defendant was acting either individually or

through its duly authorized agents, servants, workmen or employees, who were acting

within the course and scope of their employment and on the business of said employer.

       6.     On or about April 16, 2018, while said policy of insurance was in full force

and effect, Plaintiffs suffered a sudden and accidental direct physical loss to the insured

premises, resulting in damage to the insured premises in those areas and to the extent

set forth in the estimate of Alliance Adjustment Group, a true and correct copy of which

is attached hereto, made part hereof, and marked Exhibit "A".

       7.     Notice of Plaintiffs' covered loss was given to Defendant in a prompt and

timely manner and Plaintiffs have done and otherwise performed all things required of

them under the policy of insurance issued by Defendant, including cooperating with

Defendant's investigation; mitigating damages where reasonable, required and/or

possible; providing Defendant with all available information and complying with all

conditions precedent.

       8.     Defendant determined that Plaintiffs suffered a loss to property that was

covered under the terms and conditions of the policy but failed and refused to indemnify

Plaintiffs completely for the loss.

       9.     To the extent that Defendant failed and refused to fully indemnify Plaintiffs




                                                                                   Case ID: 200102560
      Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 14 of 26



completely for the loss, Defendant denied coverage for certain aspects of the claim in

whole or in part.

       10.    Defendant, despite demand for benefits under its policy of insurance has

failed and refused to pay to Plaintiffs those benefits due and owing under said policy of

insurance.

       11.    Defendant has breached its contractual obligations to pay benefits to

Plaintiffs for a loss covered under Defendant's policy of insurance.

       12.    Solely as a result of Defendant's failure and refusal to pay benefits to

Plaintiffs as required under the aforementioned policy of insurance, Plaintiffs have

suffered loss and damage in an amount in excess of $50,000.00.

       WHEREFORE, Plaintiffs demand judgment against Defendant in an amount in

excess of $50,000.00 together with interest and costs.


                                         ZENSTEIN KOVALSKY BUCKALEW, LLC




                                         BY:
                                                JOSEPH A. ZENSTEIN, ESQUIRE
                                                Attorney for Plaintiffs

Date: March 12, 2020




                                                                                Case ID: 200102560
        Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 15 of 26




                                      VERIFICATION



       I verify that I have read the foregoing Complaint and that it is true and correct to the

best of my knowledge, infonnation and belief. I make this Verification subject to the

penalties of 18 Pa. C.S.A. §4904 relating to unswom falsification to authorities.




                                                  A


                                                        NE E. NOTARANGELO

FILE NO.: 512•2547




                                                                                    Case ID: 200102560
Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 16 of 26




                       EXHIBIT "A"




                                                               Case ID: 200102560
                                 Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 17 of 26



                                                                           Alliance Adjustment Group, Inc.
                                                                                435 N. Main Street,
                                                                                     Doylestown PA 18901

                        ANGLERS PRO SHOP, INC.                                                                                          Date of Est.:                7/10/18
                        3361 BETHLEHEM PIKE                                                                                             Estimator:                   JAMES WAGNER, C
                        S OUDERTON PA 18964                                                                                             File Number:                 C18.1268
                                                                                                                                        Date of Loss:                5/ 1/18
                                                                                                                                        Type of Loss:                STORM DAMAGE
                                     Description                                                                                                             Repairs
                        01         Demolition                                                                                                               $2,492.10
                        02         Lumber and Millwork                                                                                                    $39,100.96
                        04         Roofing                                                                                                                $22,590.72
                        08         Insulation                                                                                                                 $534.16
                       09          Dry Wall                                 NARJ�                                                                          $1,890.00
                       13          Hardwood Flooring                                                                                                      $20,490.79
                       14          Carpeting                                             JAMES WAGNER,                                                    $11,943.36
                       15          Painting I Wallpapering           Registration No. 4218                                                                 $1,952.88
                       16          Electrical                                                                                                              $7,046.80
                       19          Glazing & Windows                                                                                                         $429.30
                       23          Siding & Capplngs                                                                                                      $21,491.63
                       28          Miscellaneous & Hardware                                                                                                  $574.67
                       29          S pecialties & Special Construction                                                                                    $66,146.16
                       80          Waterproofing                                                                                                           $2,556.00
                       98          Deodorizing                                                                                                               $219.78
                       99          Building Cleaning                                                                                                         $841.84


                                                         Sub Total:                                                                                    $200,301.15

                                                Overhead:              10%                                                                               $20,030.12

                                                      SubTotal:                                                                                       $220,331.27
                                                       Profit         10%                                                                                $22,033.13

                                             SubTotal:                                                                                                $242,364.39
                                   Ins Tax Permits:    3%                                                                                                  $7,270.93

                                                             Total:                                                                                   $249,635.32




                   * - not Included In Overhead, Profit, and Ins Tax Pennlts calculations.
                  TIii• __,_ II basld upon ,.,_..11on, n>.- _,, IO M.loutct1 .....,.lt_l Gtoup Dy ... lnsurod(1J Ol ,... lnw1od(1J ,. .....,.UIM ti to�,. locadon..., d... at ori<p, at
                                                                                          -., ..
                                                                                                                                                                   Pol-
                 IO ll\4J tllbject pt__ FUIV>ff. !JI, """'""· at'""                                                                                                                                           phr,lc:.tl d>fl10VI



Al 11 an C e ""°" '""""'
                                                                                            ""'"'"atloo. --na u,. oplnt>n ol Al5tnce �-,. Group H IO 0.. ,_. 1111110011 o1,•..,1n lo ......... 11,o propeny 10 11$
                 ,,,....... condilion. la I/le extonl ,,..__ 11111 nllmalo oont>lno lhe '""- cg)l y- at Iha IOII ancl, utlQII -. d""" no1......-o, ci,eory 1/11 ,,,...,..,. ot                           ..,_    at p,o-ed�
                 Cl.1l'MQ9 SUC!I et,..., _,d il>llf ..,., IOU, ot Mr - ad- Cl>ndllion In tll<,18 -• lnwdod ill OIJr e,llmete - I II
     ,
                 ltuMcllon. /ul!enco "")ll•tmont G,oup con>olets lllie an losue ol de;>,_tion ID bo -- ,..., t/11 lnSl>rot Allan.. �u>lmonl G""'p                             ,....,r.rs
                                                                                                                                                                     I/lot 141a, IMIM """illllns Olittcd •I 1"" !)tie at 01,r
                                                                                                                                                                                  Ille oto)hl o, reviM 1111$ __, oc any lime
                                 o, dba:M>ry Ill now or - won.a..,,. Tho c:wm.1" ,roy i,. b...., on ptolfflfnmy ,.,,.,. nr4 •� to CD"9Clbro1, ,..,�..,._ ao.,....,, 111d ClelMlc,oi 1'11• .,I.mote rney
                 """""'9d bJ !tie u"' Ill ..,.,..,,...,,, or oe,.,, eloCIT<t\lcoly gOl\lfllled ,..,..... My em>ro o, omts>,ons -Cy v11ue ol mbtlrinl o, by --,oc, omrtet by o d*                                              bo
ADJUSTMENT GROUP �•""' We a-.p110 p,nol"""' oUttlmole 0<1tlitrt.                                     "°""""'"'"                                                                              pooceuor, ''"''"' bo """'.,_ a
                                                                                                           Worm,t,cn aint>i<led In Ille o011-.1'o• nol DOtn"'tljeci lolC'Ulllmln a1><11i,,g and revew.
                                                                                                                                                                                                  Case ID: 200102560
                               Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 18 of 26




   ANGLERS PRO SHOP, INC.                                  3361 BETHLEHEM PIKE SOUDERTON, PA 18964                                                                                7/10/18
                                                                                                                                                                                 C18.1268
    DEMO& MISC.                                                 (O' O" X O' O" X O' 0 " )
    Offset 1                                                    (O' O" X O' O" X O' 0 " )
    Offset2                                                     (O' O" X O' O" X O' 0 " )

 Linear Feet: 0                          Wall Sf: 0                                 Ceiling SF: 0                             Total SF: 0
             Description                                                                                                 Quantity                    Price                         Total            #
  MIidew Treatment                                                                                                                 2          $195.75        ea                $391.50           99
  Deodorizing (Per Level)                                                                                                          2         $109.89 ea                        $219.78           98
  Demo Carpenters Labor Per Day                                                                                                    4         $302.40 ea                     $1,209.60            01
  Demo Laborer Per Day                                                                                                             3         $202.50 ea                        $607 50           01
 Dumpster 20 C.Y. Capacity                                                                                                                   $675.00 ea                        $675.00           01
 Electrical Service line to Sign (as per Mike Glradl Electric proposal)                                                            1      $5,900.00 Is                      $5,900 00            16
 Asphalt Paving (as per Schmidt Paving LLC                                                                                         1    $31,750.00 Is                     $31,750 00            29
 Note: The above paving work is required based on the access required                                                              1             $0.00                            $0.00         01
 to install the new electrical service cable to the sign.
 Remove & Replace Vinyl Siding on the Right and Left Side Gables (as                                                             1      $19,525.00 ls                    $19,525.00             23
 per Rossetti Carpetry LLC proposal)
                                                                                                                             Total Room Price:                           $60,278.38

  SIGN                                                        (0' 0" X 0' 0" X 0' 0 " )
  Offset 1                                                    (0' O" X 0' 0" X 0' 0 " )
  Offset2                                                     (0' 0" X 0' 0" X 0' 0 " )

Linear Feet: 0                         Wall Sf: 0                                 Celling SF: 0                             Total SF: 0
           Description                                                                                                 Quantity                     Prfce                        Total           #
 Sign (Open)                                                                                                                    1        $7,500.00 Is                      $7,500.00            29
                                                                                                                            Total Room Price:                              $7,500.00

 ROOF                                                         (60' 0" X 30' 0" X 1' 0 " )
 Offset 1                                                     (60' 0" X 30' 0" X 1' 0 ")
 Offset2                                                      (O' 0" X      o· o·
                                                                             X 0' 0 " )

Linear Feet: 360                      Wall Sf: 360                                Ceiling SF          3600                  Total SF: 3960
          Description                                                                                                 Quantity                     Price                         Total          #
Roofing Removal                                                                                                           3600                 $0.89 sf                   $3,204.00            04
Asphalt Felt Paper                                                                                                        3600                 $0.71 sf                   $2,556.00            80
Asphalt Shingles 320 lb                                                                                                   3600                 $3.68 sf                 $13,248.00             04
Attic Vent                                                                                                                     2           $109.35 ea                        $218.70          23
Roof Edge Cap                                                                                                              291                 $2.60 If                      $756.60          04
Ice & Water Shield (Rolled)                                                                                                 550                $2.34 sf                  $1,287.00            04
Vent Collars                                                                                                                   2             $8�.24 ea                      $178.48           04

                                                                              Page 1 of 6


                                                                                                          be-·- ...,.... ;u.,,.,
                 Thia astimoto It buod upon ...�....- - dired!J .. Allanat M�10....p by"" .....,Od(sl Of lht lrlou1od(11 "''"-""' ..... fto locQticn ond dalO of Ollglrl., pltlfbl ..._
                 to foe out,joct pn:,perty. F-. llllt estll'Mlo. at the lfno of a _,,,.uon. ,epr-,,is ll>e opinlOo of ,...nee �IIIIOnt Oniup 1110 tho ....,. onc1 coll ol 11pai,.1D ro,ao tho p,operty 1a 11s
                 p,._..._. aindirlM. to llie •"""I powlllo ms dtiNlo -• llie replac,o,,_i coot v.iuo of lloo bu-• 1.11111• IIOltCI. do" not oonaldtr or apec.jy Cit         P<_,.,.c, - o1 ps...•Lal"'II



Al 11 an Ce
     1           dllMoge •udl • .... , Ind lat pno,, 1o... '11 ""Y _, - "'- In lhose .,.•• locloded ln -csu...111. WMo I b poss,ble 111111 •udl _,.. ..,...,•.,,,, ••l>lld 41 tne t.ne d au,
                 lntp«;llon, ..... _ ilcjutlmtn1 Group ......ldtrt 1111t _, ...... d "'1>toda6ot\ to                          Al� Adju- O,oup - lho ng1oj D -iwt No ♦stlmalt ., .., timo
                 upon� o, a-y ol now o, oddi!lonol lr,lcrmaibn. Tho est.,,.co may be- on ,.,,-.,y ,.....,. and� to cor,et11on,. """'"""· -- d-ions Tho""""'• may bo
                 c:,ompilod br 1110 UN of C0111"1"" o, ..,., -, O-•aled ,....,. Arry at,o,..,, ..,..,Ions, "1hor by vlr!Ut ol misl>flnt or b7 -•-• tr • d•Ca p,oott-. lhoalcl bo a,nskJered a
AOJUSTMENT GROUP typographical OITT>f Wt .._I IOpooef raac,a1numa• ...u1ea. _, tlielnlomoa!oon ..,,,,....,;, v., _ ..._..,, - ,u11;,,a1o1Cl\ll111out�..., ,....,._
                                                                                                                                                                                  Case ID: 200102560
                                Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 19 of 26




   ANGLERS PRO SHOP, INC.                                     3361 BETHLEHEM PIKE SOUDERTON, PA 18964                                                                                   7/10/18
                                                                                                                                                                                       C18.1268
   Step Flashing                                                                                                                      46                $8.84 If                      $406.64 04
  Steep Roof Charge                                                                                                              3600                   $0.71 sf                    $2,556.00 04
   High Roof Charge                                                                                                              1800                   $0.53 sf                       $954.00           04
                                                                                                                                    Total Room Price:                            $25,365.42

    LEFT ELEVATION                                                (O' O" X O' O" X O'0 " )
    Offset 1                                                      (O'o" x o· O" x o· o " >
    Offset 2                                                      (O'O" X O' O" X O'0 ")

 Linear Feet: 0                           Wall Sf: 0                                   Ceiling SF: 0                              Total SF: 0
             Description                                                                                                     Quantity                      Price                         Total           #
  R & R Air Conditioner Window                                                                                                           2             $98.83 ea                      $197.66           16
 Aluminum Capping (Avg Window                                                                                                            2             $52.19 ea                      $104.38           23
 Aluminum Capping (Large Window)                                                                                                         5             $86.81 ea                      $434.05           23
 Aluminum Capping (Average Door)                                                                                                         1             $69.62 ea                        $69.62          23
 Aluminum Fascia Capping to 8"                                                                                                      82                  $3.35 If                     $274.70            23
                                                                                                                                  Total Room Price:                               $1,080 41

  RIGHT ELEVATION                                                (44'0" X 26' 0" X 1'0 ")
  Offset 1                                                       (O'O" X O' O" X O'0 ")
  Offset 2                                                       (0'0" x o· O" x o· o " >

Linear Feet. 140                         Wall Sf: 140                                 Ceiling SF: 1144                           Total SF          1284
            Description                                                                                                     Quantity                      Price                         Total           #
 Aluminum Capping (Large Window)                                                                                                      6             $86.81 ea                        $520.86           23
 Aluminum Capping (Average Door)                                                                                                      1             $69.62 ea                          $69.62          23
Aluminum Fascia Capping to 8"                                                                                                      82                  $3.35 If                     $274 70            23
                                                                                                                                  Total Room Price:                                 $865 18

 2ND FLOOR LEFT KITCHEN                                         (15'4" X 13' 10" X 6'9 ")
 Offset 1                                                       (6' 11" X 5' 8" X 6'9" )
 Offset 2                                                       (O'O" X o· O" X o· 0 " )

Linear Feet: 84                         Wall Sf: 564                                 Ceiling SF: 251                             Total SF: 615
          Description                                                                                                      Quantity                      Price                         Total           #
Post Construction Cleaning (SF)                                                                                                 251                    $0.23 sf                       $57 73          99
Remove Subflooring                                                                                                                32                   $1.01 sf                      $32.32           02
3/4" Plywood Subflooring                                                                                                          32                   $2.77 sf                      $88 64           02
Seal Walls                                                                                                                      564                    $0.39 sf                    $219.96            15
Paint Walls                                                                                                                     564                    $0.55 sf                    $310 20            15
6/6 Window Unit                                                                                                                      1           $429.30 ea                        $429.30            19

                                                                                 Page 2 of 6
                                        •-te
                                                                                                          '°"'"""""
                      Thia             no bas«t""°" ,.prtNnl;ohon, ,,_ dlOldlf kl Allonce �t 0,o.,p by Ille ln""roa(O)Ot the IIISU«>dlo► ••-IIC"'• u 10 tnttoco"°" and cl,oie Ill 0"1irl al ph,..,..tt..._
                     p,.,Jo.. curd-'llon, lo .... Ultnl          po,..... or..,,
                      to 11w ol.ll>jed p,_rt,. Fu111>•• U,ls tolmale. •I Ille - al Ill ...,,.,_           the oi,Won al Allonat              Mi<H-••
                                                                                                                                             Orwp u 10 0,,, ltlOpll Md coot Ill ,.....ir, lo,_,,. 1no "'°"'fly I> ..
                                                                     Tiu - a,nl;oinl lht ·�·· co,1 ..,.. 1/1 1N lots ...i....1oa ..-. doH ""I conllclfr 01 tptalJ U. P-•co 01 ablleflCII al P-lo


A 11 1 an Ce
                     o_.                                                                                                                                                                                         dng
                                                                                                              toe_,..., -
       ,                        suet,""    .,.., and tear, prtar t ou,     <Mor --      mnd;(lon In -  area• lrlaidod In - Hlnllle While I It Po1<ll1t Ula1 ..,ct, ad¥tri. conclflrOns t1illld ., Ille - dour
                     tnci,edlon. Aliona, � Or011P conolclorw 1n11 an i.,.. of deprwc!J!lon ID                         tho ..,,,.�, Alllanao AdJu>tment o,o.,p ,
                                                                                                                                                              __ Ult righl to ,_ u,;, oltlfNlt at .., �me
                     - � o, d� or new or odd�tonat lntonn,tlon. Tho -,.., be taoMd on pteimtna,y ,..... and •llbjecl lo eCff.:llonl,
                     �...,Dy""' USO 01 �· OI 01>0,olt� _,,,,., "'"""'· Mf....,,. DtOffllUIOnt, •liner t,y vlttut or IMjlllnlor l>y incoor.a OOUIH by I d•IA
                                                                                                                                                                 ....,Ion,,
                                                                                                                                                                     adclJllons and oelel.,,,., Th• nllmac. ,..., l>o
AO..JUSTMl:'NT GROUP l)l'ogtl4'N<1l.rrot W• etllwnpl lo p,oo1,.td •• ..um,11 e,,triot. -..,r111e In!°""°"°" oonloir>ed., u,,, n- Im ootl>oon ...i,,e,:110 scn,puiO"'              ,,.,,......., lfloukl 1>o con- 1
                                                                                                                                                                         oud.Cino ;,nc1 ,..,.w,

                                                                                                                                                                                        Case ID: 200102560
                      Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 20 of 26




  ANGLERS PRO SHOP, INC.                             3361 BETHLEHEM PIKE SOUDERTON, PA 18964                                                                                                    7/10/18
                                                                                                                                                                                                C18.1268
  Carpet Tear Out                                                                                                                     22                   $3.68         sy                     $80.96 14
  Carpet Installation                                                                                                                22                    $4.84 sy                           $106 48             14
  Carpet Padding (GoodGrade)                                                                                                          22                   $4.60         sy                   $101 20             14
  Carpet Residential (GoodGrade)                                                                                                     24                 $36.78 sy                            $882.72               14
 R/Reset Contents & Protect                                                                                                               2             $37.53           ea                    $75.06             28
 Remove & Reset Heater Vent                                                                                                               2                $8.10         ea                    $16.20             28
 R & R Air CondiUoner Window                                                                                                              1             $98.83           ea                     $98.63            16
 Remove & Reset Refrigerator                                                                                                            1               $33 05 ea                              $33.05            28
                                                                                                                                    Total Room Price:                                    $2,532 65

  2ND FLOOR RIGHT ROOM                                    (15'4" X 9' 8" X 7'0")
  Offset 1                                                (0' O" X 0' 0" X 0'0 " )
  Offset2                                                 (0' 0" X 0' 0" X 0' 0 " )

Linear Feet: 50                WallSf: 350                                       CeilingSF· 148                                   TotalSF: 498
       Description                                                                                                            Quantity                        Price                              Total            #
Remove Wood Flooring                                                                                                                 41                  $2.79 sf                           $114.39             13
 Prefinish Oak Flooring                                                                                                             41                 $16.68           sf                  $683.88             13
 DrywallRepair (Standard)                                                                                                             1              $472.50 ea                             $472.50              09
 Insulation (Standard)                                                                                                                1              $133.54           ea                   $133.54              08
 Molding Quarter Round 3/4" Oak                                                                                                      19                  $2.71 If                             $51.49            02
 Molding Window Set Ranch                                                                                                             1                $43.74          st                     $43 74            02
Remove Subflooring                                                                                                                  32                   $1.01 sf                             $32.32            02
3/4" Plywood Subflooring                                                                                                            32                   $2.77        sf                      $88.64            02
Seal Walls                                                                                                                       175                     $0.39        sf                     $68.25             15
Seal Ceiling                                                                                                                     148                     $0.39         sf                    $57 72            15
Paint Walls                                                                                                                       175                    $0.55        sr                     $96.25            15
Paint Ceiling                                                                                                                    148                    $0.55 sf                             $81.40             15
Stain Window Trim                                                                                                                     2               $67.42 ea                            $134 84             15
StainShoe                                                                                                                          19                   $2.52 If                             $47.88            15
Carpet Tear Out                                                                                                                    15                   $3.68         sy                     $55.20             14
Carpet Installation                                                                                                                15                   $4.84         sy                     $72.60            14
Carpet Padding {GoodGrade)                                                                                                         15                   $4.60         sy                     $69.00            14
Carpet Residential (GoodGrade)                                                                                                     13                 $36.78          sy                  $478.14              14
R/Reset Electric Base Heater                                                                                                          1               $30.79          ea                    $30 79             16
                                                                                                                                 Total Room Price:                                    $2,812 57




                                                                           Page3 of 6
                             •-•is
                                                                                       ill�-,.-...
                        � -.......,
                        Ttolt             bOINd upon N1prnontabo111- d� IO Alliollce Acf,v-t CIOUI> b, Ille ln•n•U•) er lho ln""""ltl tellflO..,IIIM> et lo""' 1acrion ond d.>M o1 O<fo,n ol 1)111>lalldomago

                        po•lou conollon. lo t,o o>lonl    po•-· n..
                        to 1M IUl>jecll"op,,,ly Ful1her. a....-. Ill tho -of
                                                                                           rep1__,,
                                                                           est"""" ""'""'"""                          ••luo
                                                                                                             llleoplnlo,I of Alllanao A..-11ment il""'!> U lo,,.., sa,pe and COIi ol n,palrs 10 ...,11)<9 tt,e l"'Jl)erty In 1ft



A 11.l an Ce
                                                                                                        eos1        of Ille lots ...,_...,.... noted. don not 00IISlde, o, 1pldl, !he P'""""" o, ob..,... ot pio..,•itlillg
                                                 and t.ar. ""'' too,. OI ••, - - condition In lhoot .... - In OU, ........... Whtlt l b po&tiblo lhal ludl -- aondJUcno ••loled
                                                                                                                                                                                                          ,t Ille IIIM d our
                        lnspecllon. Allzlncll �-- o""' con,kllrl lhll 1t1 1o.... cl <lei>.......... ID be -- "'"" lllo inwl1t A11anat Ad/Ullffllol Go,up rnor,es 1111 lfellt
                                                                                                                                                                                         lo ""''"" "'' .- ., ..,, ......,
                        UPon ro<lllpl«� cf r>ew0tldflllmnalW<lfflwllan ni. .-,,.., moy borbeoectonp1ellmlnory__.,. ,nd su� loc__,..,, ..,•...,,,.. _,,

                                                                                                                                  a.,-""'""'
                                                                                                                                                                                     ....,dtl-,,. n,.,"""'"'-mor i,e
                        c0m1>1loct by U\O uoe O! oompullll' c, •.,,., OIK1ronloaly _.- mean<. MY""""' or--· either by vllllHt of mnprinl o, by Ina,'"'°' lfllliol b a dala -•-•
AD,JUSTMENT GROUP       1n>09rol)lucalcnor Wo•tt� 1op,oc,1 re.i ..,.,___,,., "•                          ,...,.,..,.11o1,
                                                                                                                COlllOlnod In
                                                                                                                                                                               y
                                                                                                                                                     """W>jQcl lO oaupulo� Oudift>tlontt ,.>IN
                                                                                                                                                                                                    """Jid t,., conoidottd"

                                                                                                                                                                                                Case ID: 200102560
                        Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 21 of 26




  ANGLERS PRO SHOP, INC.                             3361 BETHLEHEM PIKE SOUDERTON, PA 18964                                                                                                   7/10/18
                                                                                                                                                                                              C18 1268
   RIGHT MIDDLE ROOM                                       (15' 4" X 13' 0" X 8' 0")
   Offset 1                                                (5' 5" X 7' 4" X 8' 0 " )
   Offset 2                                                (0' O" X o· 0" X o· 0 " )

 Linear Feet: 82                 Wall Sf: 657                                     Ceiling SF· 239                                    Total SF: 896
         Description                                                                                                        Quantity                          Price                             Total            #
  Carpet Tear Out                                                                                                                      20                $3.68 sy                             $73 60            14
  Carpet Installation                                                                                                                  20                $4.84 sy                            $96.80             14
 Carpet Padding (Good Grade)                                                                                                           20                $4.60 sy                            $92 00             14
 Carpet Residential (Good Grade)                                                                                                       22              $36.78 sy                           $809.16              14
                                                                                                                                     Total Room Price:                                  $1,071.56

  MAIN SHOWROOM                                           (33'8" X 19' 911 X 14'0")
  Offset 1                                                (38' 10" X 12' 5" X 14' 0")
  Offset 2                                                (20' 11" X 20' 10" X 14' 0 1 1 )

 Linear Feet 293               Wall Sf: 4100                                     Ceiling SF: 1583                                   Total SF: 5683
        Description                                                                                                        Quantity                          Price                            Total             #
 Post Construction Cleaning (SF)                                                                                                   1583                 $0.23 sf                          $364.09              99
 Remove Wood Flooring                                                                                                              1583                 $2.79 sf                       $4,416.57               13
 Pergo/Laminate Flooring                                                                                                           1583                 $9.65 sf                    $15,275 95                 13
 Drywall Repair (Standard)                                                                                                              1           $472.50 ea                            $472.50              09
 Insulation (Standard)                                                                                                                  1          $133.54 ea                             $133.54              08
Seal Walls & Ceiling                                                                                                                283                 $0.39 sf                          S110 37              15
 Paint Walls & Celling                                                                                                              283                 $0.55 sf                          $155 65             15
 Paint Doors Oneside                                                                                                                    1            $22.52 un                              $22.52            15
Paint Door Trim & Jamb 1 side                                                                                                           1            $18.98 un                              $18.98            15
Remove Paneling (SF)                                                                                                           1108                    $1.17 sf                       $1,296.36               02
Paneling Good Grade Wood                                                                                                       1108                    $3.30 sf                       $3,656 40               02
Carpet Tear Out                                                                                                                     176                $3.68 sy                          $647 68              14
Carpet Installation                                                                                                                 176                $4.84 sy                          $851 84              14
Carpet Commercial (28 02)                                                                                                           198              $36.01 sy                        $7,525 98               14
Remove & Reset Light Fixture                                                                                                         19              $33.43         ea                   $635 17              16
Remove Reclaimed T&G Ceiling                                                                                                       788                 $3.09 sf                       $2,434. 92             02
Reclaimed T&G Ceiling 3/4"                                                                                                         788               $14.80 sf                     $11.662 40                02
Remove & Reset Retail Store Inventory, Racks, & Olsplays                                                                      1583                   $15.52 sf                     $24,568 16                29
Wall Track Display Panels (Wood)                                                                                              1326                     $6.61 sf                      $8,764.86               02
Note: Leak at Right Gable Near Ceiling, Plus at Right Lower Window.                                                                                    $0.00                                 $0.00           01
Also at Back Door and at Right of Entrance Door
Note: The Laminate Flooring is installed directly overtop of carpeting. It                                                             1              $0.00                                  $0.00           01
will be necessary to access the Laminate Flooring in order to access
                                                   Page 4 of 6
                                                                                     to
                          This estmua IS bltaed \JPOll rep,_,1a11ana m;odo dnc:tty AM....,. Ac'�lment Group by the r\1111ed(t)or lho lnturod(al r•�-1a11wt u             to...,_      en:I rlolo ol nng., o1 pltr,k,lltlarnog.
                         10 .,. ILll,joct p,opo,ty. FUrll!er, tllls ··-· al lho "'1eof -, P-rutlon. leplO..nlt the upinloft d Allaoco Adju....... nt Group •• lo tho SQOPO on;j COIi ol 1epalrs IC) '"""'"
                                                                                                                                                                                                            ,,. P-'r 10 ••
                         P"HOtt -n. to 1ho eident po..tble. Tin ..- containl Irle,..,.._ Cll1I "'"' ol a• Ioli oncl, unlolO r>e:tm, CIOn noo c:onslder or specif U>o


A11 I• an Ce
                                                                                                                                                                                       i,,,,.onc,o or ablonoo ol P-•llog
                                                                                                                                   tho'"'"""
                         dtlmooo tucl>" - and toar prior loss, o, flllT otJltr td..,.. OOndlliOn Ill t11Cs1 ,,.... -dOol In - HIVlllllt. Whle k it poalll>lt 11"'111'C!I •"- conc11ou w•lst.d at the lime o1

                                                                                                                                                                                        and_.,,._
                                                                                                                                                                                                                           our
                         lntptdfcq, Alanca AdJullmenl Group CCIUICIO<S this ., lssuo ol �- to be ll<ldlelNd wtul                        Mana, AdlU-nt
                         upon n,a,lpt., dlMzW6fY ol new"' acldlllo""1 ll1!omlalon Tho _,o m,y "- beted on pro!wlwlo,y ..- and CIJbjed lo c,,,__, -•· ,cldlllons
                                                                                                                                                                 c-........     tl>O "9111 to - this OS11/Nlo II ony tJme

ADJUSTME:NT GROUP
                         <omp;lod u,  tho""' -.,utar"'""""
                                       '"°'
                         ll'IJO'l"'l*-1::al
                                               ol
                                                                                                                           ,oc:1
                                                                      -lly O,ntnll1td -- Asty •...,,. OI OCMOlorll, either by .tit.. ot mloprtlll or l)y ..__by I dat> l>fOCO..... "'-Id l>t
                                               We•� IO proof .-a11Mllmalo on1M1. however 111e Info'""''""' con1.. n !!Ml esttmato hH not bnr11ul>jed lo ocrupui,.s 1udlling and-·
                                                                                                                                                                                                                ,.,....,.,oc:1.
                                                                                                                                                                                                        Tho o<llmola ""'Y bo



                                                                                                                                                                                               Case ID: 200102560
                        Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 22 of 26




  ANGLERS PRO SHOP, INC.                          3361 BETHLEHEM PIKE SOUDERTON, PA 18964                                                                                          7/10/18
                                                                                                                                                                                  C18.1268
 and effectuate the removal of the affected caroeting and substrate below.
                                                                                                                           Total Room Price:                             $83,013.94

  REAR LEFT SHOWROOM                                   (13'4" X 11' 3" X 14'0 ")
  Offset 1                                             (O' O" X O' O" X O' 0 " )
  Offset 2                                             (0' O" X O' O" X O' 0 " )

Linear Feet 49                 Wall Sf: 688                                  Ceiling SF: 150                              Total SF: 838
          Description                                                                                               Quantity                       Price                           Total           #
 Remove Reclaimed T&G Ceiling                                                                                             339                  $3.09 SF                    $1,047.51              02
 Reclaimed T&G Ceiling 3/4"                                                                                               339                 $14.80 sf                    $5,017.20              02
 Wall Track Display Panels (Wood)                                                                                         264                  $6.61 sf                    $1,745.04              02
 Remove & Reset Retail Store Inventory, Racks, & Displays                                                                 150                 $15.52 sf                    $2,328.00              29
 Note: Floors and wall panels are continuous from Main Showroom                                                               1                $0.00                               $0.00          01
                                                                                                                          Total Room Price:                              $10,137.75

 LEFT OFFICE                                          (15'9" X 9' 2" X 7'0")
 Offset 1                                             (16' 10" X 5' 7" X 7'0"}
 Offset 2                                             (0' 0" X 0' 0" X 0' 0 " )

Linear Feet: 95               Wall Sf: 663                                  Ceiling SF: 238                               Total SF: 901
          Description                                                                                              Quantity                       Price                           Total           #
Drywall Repair (Standard)                                                                                                     1           $472.50 ea                         $472.50             09
Insulation (Standard)                                                                                                        1            $133.54 ea                         $133 54             08
Seal Walls                                                                                                               492                   $0.39 sf                      $191.88             15
Seal Ceiling                                                                                                             177                   $0.39 sf                          $69.03          15
Paint Walls                                                                                                              492                   $0.55 sf                      $270.60             15
Paint Ceiling                                                                                                            177                   $0.55 sf                          $97 35          15
Remove Paneling (SF)                                                                                                     127                   $1.17 sf                      $148.59             02
Bead Board Paneling                                                                                                      127                   $3.90 sf                      $495.30             02
R/Reset Contents & Protect                                                                                                   6                $37.53 ea                      $225.18             28
Remove & Reset Light Fixture                                                                                                 3                $33.43 ea                      $100.29             16
Remove & Reset Alarm Fixture                                                                                                 1                $50.63 ea                          $50.63          16
Note: Leak down through ceiling and wall at the gable end directly below                                                     1                 $0.00                              $0.00          01
the dislocated window in the 2nd Floor Kitchen Room above.
                                                                                                                         Total Room Price:                               $2,254.89




                                                                       Page 5 of 6

                                          to.,.                        tr._.,
                                                                                                                                                  po-
                         Tl1II otimolo lo ba1ad - __,,..,.... - dnCIJy"' Alllnc:o Ad)u"""'111 Group by UM> '"'""""hi Ct""' lotuted(t) .........- H .. U..IOcetlon ,no CIiio ol orioil of pltyllc:II °""'9"
                        I<> Ille� P,apl�y. FuM1• 1111, nlimala.•,
                        .,..Ion -loo.             e.ctwnl -- '1h11 011rna11 c:ontam lhe replo- "'" ...., ol u., ....,. _, unlou IIWd, don net a,n,ldor.,, tf,ldly        !ho.--"'.,...,"'
                                                                                   lb�•. •-IS Wle Cpinloo cl Alllaooe Mju>lmtnl � •• ta ... -· - CDS! ol lllpa/f) IO restore U. -�, .....
                                                                                                                                                                                                 ol P"'flil�


Al 11 an Ce
                        d&IN(JII l<ICh H ..... and tear. priot lou Of ,,,, - ·-· CD/ld<llon In 111o....... lnduclad In our oll#niola. WNII, I ls         tll,i IUdl -- cvnclllons c,.bt<ld ., 1M llnlo of°"'
      ,
                        ln'l)ecllOo. Alli(!- Adjustmeni 0-� eo,,1idonl ll>lo on luut of� 1" bo -•-...,, v,., IMlHor iuu...ct llOju- Gr""I) mo,- 1he                      ,1g,.
                                                                                                                                                                                        "'°""'
                                                                                                                                                                               to,......... Hllmr.a at any limo
                        upon -• Of d!ocDvefy al now Of a4dllloNI .- The - mey be tooHd 011 pn,ll'llina,y ,.,..., ""-'               ••t,jod
                                                                                                                                         lo c-. -... odditlon1 and -- The -• may bo
                                           cl"""""""' -r
                        CCmpi:ed by Ilk,.,,.              Ct     -ly � -· MY ...... or ornilllon•. -· by WIiie of mlrpnnt"' by,_-" by I cnta pn)CIHOf                                          loocon,JaoA>d.
AD,JUSTMENT GROUP       typo,.,aptibllem,, W• al!01!1>110 � "'ad oleolmole enttlet. ,_,,.., 1"" WO<moUon DD11tolr\4d In tl>e .,.,_ t,a 110l boon lubjot11D ..,,.,.,_ o..ia,,,g :x., revlow

                                                                                                                                                                                   Case ID: 200102560
                                 Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 23 of 26




   ANGLERS PRO SHOP, INC.                                       3361 BETHLEHEM PIKE SOUDERTON, PA 18964                                                                                          7/10118
                                                                                                                                                                                                C18.1268
    LEFT LOFT AREA                                                  (21' 0" X 5' 11" X 6' 4 " )
    Offset 1                                                        (O' O" X O' O" X O' 0 " )
    Offset 2                                                        (0' O" X O' O" X O' 0 " )

 Linear Feet: 54                            Wall Sf: 341                                  Ceiling SF:            124                    Total SF: 465
              Description                                                                                                          Quantity                       Price                          Total            #
  Post Construction Cleaning (SF)                                                                                                       124                  $0.23 sf                           $28.52           99
  Drywall Repalr (Standard)                                                                                                                 1            $472.50 ea                          $472.50             09
  Insulation (Standard)                                                                                                                     1            $133.54 ea                          $133 54             08
 Remove Paneling (SF)                                                                                                                   170                  $1.17 sf                        $198.90             02
 Paneling Good Grade Wood                                                                                                               170                  $3.30 sf                        $561 00             02
 R/Reset Contents & Protect                                                                                                                 6              $37.53 ea                         $225 18            28
 Remove & Reset Light Fixture                                                                                                               1              $33.43 ea                           $33.43           16
 Remove Reclaimed T&G Ceiling                                                                                                             97                 $3.09 sf                        $299.73            02
 Reclaimed T&G Ceiling 3/4"                                                                                                               97              $14.80 sf                      $1,435 60              02
 Note: Leak at Ceiling Above Window. Damage to Ceiling and Wall                                                                             1                $0.00                               $0 00          01
 Paneling
                                                                                                                                        Total Room Price:                                $3,388.40




                                                                                                                                  Total Estimate Price:                              $200,301.15




                                                                                                  -nl
                                                                                    Page 6 of 6
                     ThJo •- Is bao<,d upclfl lD-taltol,o mo:le u....i, lo--Mju&tmeol G,..,p O)' U,o tn,u...i<1> '11 Ille lnund(II rep
                                                                                                                                                                                                   '° _,a,
                                                                                                                                                     .. ..,_, IQ lo the locallon Ind cl.led 0"9lo ol l)tl \'lbl dnao,r
                     101toe ... bjecl """'""' F•r111ef. Ifft ntmote. fllhe 11me cl Ill pfltpQt04lon, nrp,wNntl lho opWon cl Allln<a AO-nt 0,.,.,,, H m 1119 -· and COOi "'"""'"' reaiOlo.,.
                                    -'°"'                           -•l>to.
                                                                                                                                                                                  """°'""
                                a>ndllion, lo '1• ellonl                                                                                                                                                      i"'ll"rly lo 11s
                                                                    Thb ..Umalt conltlm !he


A111 an Ce
                                                                                                          COS!"""" OI lho lou and unll•• O<Ced. do11 not..,_, or S/)ed"/ tho ...,,.,_ or                      ct i,,,,�
                     d..._ such eo _, aid tollf l)rlor bso, or .,.., ell>« - .....,...,,, ., ,,,..., .... lnaJdtO In our nllnlolo. While � b posollllo \not SU<ft

                                                                                              Tho-,..,..,
        ,                                                                                                                                                                             a>ndl1lonll 1Pbto,1 at lie I/mo al our
                     lnopedjoo, Mance Mjutlmonl Group -- lhiS on bsu•., U•ccbllcll lo be •.,.,,_ - ... -· All<r,ce Adjuilmfflt Gl!>up _,...,
                     �- m:.lpl o, 4•1CO'fefY d now o, a,.,iliorlal ""°"""tlon
                     COITll""'-' by lho ... o( _
                                                                                                      be bated on prelimina,y ro¥1ow arcS subjea IO c""9Cllollt. .........,.,    -Ilion•
                                                                                                                                                                                      one! d-
                                                      .. "' olllo< tledn,nluly ��- - ,.,., .,,.,,. "'omonlc>n,. �..., by Wluo., milprint., by lnootted - by. - p,,,.,.,.,,, - be..,,,._
                                                                                                                                                                                                       The.,...,,.,. ....,
                                                                                                                                                                              .... rtglf lo, ...... """tatfmolt .. ...,, -
                                                                                                                                                                                                                          be
,O..DJUSTMENT GAOLJP rypog,aphlc:rlle"°' W••110mplloJMOOl_.,�,n- ..,lrio1,-UleWomlotk>fla,nlfflednChees-nnnntl>effls,lhjoCl1u                                                                                               I

                                                                                                                                                                                                Case ID: 200102560
                                                                                                                                                                    �1•ud•tinoond""'"'"
Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 24 of 26




                 EXHIBIT "4"
      Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 25 of 26




BUTLER WEIHMULLER KATZ CRAIG LLP
By:   Michael J. McLaughlin, Esquire
      Attorney ID No.: 208093                            Attorneys for Defendant,
      Christopher R. Bedor, Esquire               Travelers Casualty Insurance Company
      Attorney ID No.: 320645                                   of America
1818 Market Street, Suite 2740
Philadelphia, PA 19103
Telephone: (215) 405-9191
Facsimile: (215) 405-9190


ANGLERS PRO SHOP, INC.                           : IN THE COURT OF COMMON PLEAS
    and                                          :     OF PHILADELPHIA COUNTY
JOANNE NOTARANGELO                               :
                                                 :           CIVIL ACTION
                       Plaintiffs,               :
                                                 :        Case No.: 200102560
          v.                                     :
                                                 :
TRAVELERS CASUALTY INSURANCE                     :
COMPANY OF AMERICA                               :
                                                 :
                       Defendant.                :

               DEFENDANT’S NOTICE OF FILING OF NOTICE OF REMOVAL

TO THE PROTHONOTARY:

      PLEASE TAKE NOTICE that pursuant to 28 U.S.C. § 1332, 1441 and 1446,

Defendant, Travelers Casualty Insurance Company of America, has filed in this matter a

Notice of Removal with the Clerk of the United States District Court for the Eastern

District of Pennsylvania.     See Notice of Removal filed in the Eastern District of

Pennsylvania, without its enclosures, attached hereto as Exhibit “A”.

                                     BUTLER WEIHMULLER KATZ CRAIG LLP

                                     s/ Michael J. McLaughlin
                                     MICHAEL J. McLAUGHLIN, ESQ.
                                     Attorneys for Defendant, Travelers Casualty
Dated: April 2, 2020                 Insurance Company of America
       Case 2:20-cv-01749-CMR Document 1-1 Filed 04/02/20 Page 26 of 26




                              CERTIFICATE OF SERVICE

       I, Michael J. McLaughlin, hereby certify that, on this 2nd day of April, 2020, a true

and correct copy of the foregoing Notice of Filing of Notice of Removal has been served

via electronic mail on the following counsel of record:


                                Joseph A. Zenstein, Esq.
                              jzenstein@zensteinlaw.com
                            Zenstein Kovalsky Buckalew, LLC
                             1240 Old York Road, Suite 101
                                 Warminster, PA 18974
                                  Attorneys for Plaintiff




                                      BUTLER WEIHMULLER KATZ CRAIG LLP


                                      s/ Michael J. McLaughlin
                                      MICHAEL J. McLAUGHLIN, ESQ.
                                      Attorney for Defendant, Travelers Casualty
                                      Insurance Company of America
